985 A.2d 1283 (2009)
COMMONWEALTH of Pennsylvania, Respondent
v.
Michael W. HEFFELFINGER, Jr., Petitioner.
No. 594 MAL 2008
Supreme Court of Pennsylvania.
December 29, 2009.

ORDER
AND NOW, this 29th day of December 2009, the Petition for Allowance of Appeal is GRANTED. The Superior Court's Order is REVERSED and Petitioner's judgment of sentence is VACATED. The matter is REMANDED to the trial court for action consistent with our recent decision in Commonwealth v. Haag, ___ Pa. ___, 981 A.2d 902 (2009).